Citation Nr: 0619432	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Tuition Assistance Top-Up (TATU) payment for 
courses taken between March 18, 2002, and October 3, 2002.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active service from February 24, 1999 to May 
20, 1999.  Additional service is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's application for TATU payment for courses taken 
between March 18, 2002, and October 3, 2002, was received by 
VA on October 6, 2003.


CONCLUSION OF LAW

The criteria for TATU payment for courses taken between March 
18, 2002, and October 3, 2002, have not been met.  38 C.F.R. 
§ 21.4131 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), and Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Thus, the Board concludes that no further action is necessary 
under the VCAA with regard to the matter of whether the 
veteran is entitled to TATU payment for courses taken between 
March 18, 2002, and October 3, 2002.



Legal criteria and analysis

The commencing date of an award for educational assistance - 
that is, the date that payment of such benefits can begin - 
is the latest of the following: 1) the date of certification 
by the educational institution; 2) one year before the date 
of the claim; or 3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.4131(a) (2005).  
The date of claim is the date on which a claim is filed with 
VA; see 38 C.F.R. § 21.1029(b) (2005).  

In the instant case, the veteran submitted VA Form 22-1990, 
Application for VA Education Benefits, and accompanying AF 
Forms 1227, Authority for Tuition Assistance - Education 
Services Program, for courses taken between March 18, 2002, 
and May 16, 2002; between May 28, 2002, and July 18, 2002; 
and between August 12, 2002, and October 3, 2002.  These 
documents are date stamped "Oct 6 2003."  

As indicated above, the effective date is the latest date 
among several delimiting factors, one of which is date of 
receipt of the application.  In this case, the date of 
receipt of the veteran's applications was more than one year 
following the completion of the courses that are the subject 
of this appeal.  While the date of certification by the 
educational institution and the effective date of the 
approval of the course may be earlier or later than October 
6, 2003, it is uncontroverted that the application forms were 
received by VA more than one year following the completion of 
the courses at issue.  Pursuant to the governing regulations, 
payment can begin no earlier than one year before receipt of 
the claim; in this case, that means that payment can begin no 
earlier than October 6, 2002, whether or not the date of 
receipt is the earliest or the latest delimiting date.  It 
follows that payment cannot be made for education provided 
prior to that date, which includes that furnished to the 
veteran between March 18, 2002, and October 3, 2002.

The Board acknowledges the veteran's contentions, to the 
effect that she was unaware of the provision requiring her to 
submit claims for TATU payment within one year of the 
completion of a course, and that she was apparently provided 
misleading information by her Air Force education officer.  
While the Board is sympathetic to the veteran's position, it 
is nonetheless bound by the applicable regulations, which 
require an unfavorable decision. 


ORDER

Payment of Tuition Assistance Top-Up (TATU) for courses taken 
between March 18, 2002, and October 3, 2002, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


